IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

YASHIRA COLSON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-0863

STATE OF FLORIDA,

     Appellee.
___________________________/

Opinion filed December 29, 2014.

An appeal from an order of the Circuit Court for Leon County.
Dawn Caloca-Johnson, Judge.

David W. Collins of the Law Office of David Collins, Monticello, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., PADOVANO and CLARK, JJ., CONCUR.